Citation Nr: 0800100	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-27 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, diagnosed as glenohumeral osteoarthritis with 
probable rotator cuff tear.

2.  Entitlement to a rating in excess of 10 percent for 
Morton's neuroma of the right foot, residual of fractures of 
the fourth and fifth metatarsal.

3.  Entitlement to a compensable rating for bilateral hearing 
loss prior to March 4, 2005.

4.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss since March 4, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from August 1959 to June 1987.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board observes that the veteran requested a Board hearing 
in his January 2004 substantive appeal.  However, by 
correspondence dated August 2004, he indicated that he no 
longer wanted a Board hearing.  Therefore, the hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704 
(2007).   


FINDINGS OF FACT

1.  The competent evidence of record establishes a nexus 
between the veteran's right shoulder disorder and his period 
of active duty service.

2.  The veteran's right foot disorder is manifested by 
subjective complaints of pain in the second and third 
interspaces; objective evidence includes positive Tinel's 
sign between the right second and third interspaces, normal 
range of motion, rigid cavus foot type on the base area and 
along the joint, and early degenerative arthritis.

3.  Prior to March 5, 2005, the veteran had Level I hearing 
loss in both ears.  

4.  Since March 4, 2005, the veteran has Level V hearing loss 
in the right ear and Level IV hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, a right 
shoulder disorder, diagnosed as glenohumeral osteoarthritis 
with probable rotator cuff tear, was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for a rating in excess of 10 percent for 
Morton's neuroma of the right foot, residual of fractures of 
the fourth and fifth metatarsal, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.21, 4.118, Diagnostic Codes (DCs) 5003, 
5276, 5278, 5283, 5284 (2007).  

3.  The criteria for a compensable rating for bilateral 
hearing loss prior to March 4, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, DC 6100 (2007).  

4.  The criteria for a rating for bilateral hearing loss in 
excess of 10 percent since March 4, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.130, DC 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Glenohumeral Osteoarthritis of 
the Right Shoulder with Probable Rotator Cuff Tear

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).    

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran has been diagnosed with glenohumeral 
osteoarthritis of the right shoulder with probable rotator 
cuff tear.  He claims his shoulder condition is related to 
his period of active service and has been bothering him for 
over 30 years.  Generally, he asserts that his current 
condition resulted from his duties as a flight engineer, 
which required him to constantly lift, push, and pull heavy 
cargo.  He also cites to one specific incident where cargo 
broke loose and pinned him as a cause of his current shoulder 
condition.  Upon review of the record, the Board finds that 
the evidence supports service connection for a right shoulder 
disorder.  

Specifically, service medical records reflect that the 
veteran was seen in April 1966 for complaints of shoulder 
pain, which was treated with analgesic balm.  The next 
mention of a right shoulder condition was not until May 1985, 
when he was treated for upper back pain, which he experienced 
in the mornings.  The upper back was found to have full range 
of motion and X-rays revealed no fracture.  The physician 
opined that the pain was probably due to an old contusion or 
strain.  

The veteran was again treated for mid-back pain in November 
1986 after being tossed around in an aircraft flying through 
turbulence.  There is no subsequent mention of a disorder in 
the vicinity of the right shoulder in service.  The service 
records do not contain any specific reference to the cargo 
incident described by the veteran.

Significantly, the report of the December 1986 retirement 
examination was negative for abnormality of the upper 
extremities and musculoskeletal system.  In his December 1986 
report of medical history, the veteran indicated that he had 
no history of arthritis, rheumatism, or bursitis; bone, join, 
or other deformity; or painful or "trick" shoulder.

Next, the veteran is currently diagnosed with glenohumeral 
osteoarthritis of the right shoulder.  Although he asserts 
that he has had shoulder problems since service, the first 
post-service evidence of treatment for a shoulder condition 
is not until the early 1990s.

Nonetheless, the Board finds that the competent, probative 
evidence of record establishes a nexus between the veteran's 
current shoulder condition and his period of active service.

Private treatment records relevant to the veteran's shoulder 
condition support his claim for service connection.  
Significantly, in a letter dated August 2003, a private 
orthopedist opined that the veteran's shoulder condition had 
been a degenerative process occurring for the past 10 to 20 
years.  Another orthopedic clinic note from MacDill Air Force 
Base dated August 2003 also stated that the right shoulder 
condition evolved over a period of 10 to 20 years.  

As the veteran separated from service 16 years prior to these 
2003 letters, these opinions place the probable onset of the 
veteran's right shoulder condition during his period of 
active duty service.  

The veteran was afforded his most recent VA joints 
examination in January 2007.  The examining physician stated 
that review of the medical records indicated no evidence to 
establish complaint of, diagnosis of, or treatment for any 
chronic shoulder condition in service.  He further opined 
that the shoulder condition did not manifest within one year 
of service and that there is no indication that the current 
condition was caused or aggravated by military service.  

However, after carefully reviewing all the evidence on file, 
the Board finds no basis which would be adequate to reject 
the competent medical evidence and medical opinions of record 
that is favorable to the veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  While the competent evidence is not unequivocal, 
it has nevertheless placed the pertinent record in relative 
equipoise.  

Accordingly, the Board resolves doubt in the veteran's favor 
and finds that the evidence supports service connection for a 
right shoulder disorder.  38 U.S.C.A. § 5107(b).  The appeal 
is granted.    

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree 
of disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3. 

Morton's Neuroma of the Right Foot

The veteran's right foot disability is currently rated as 10 
percent disabling under DC 5279 (metatarsalgia, anterior 
(Morton's disease), unilateral, or bilateral).  A 10 percent 
rating is the maximum schedular rating that can be assigned 
under DC 5279.  Therefore, there is no basis for a higher 
rating under DC 5279.    

Nonetheless, the Board has considered other potentially 
applicable diagnostic codes.  For disabilities of the foot, a 
rating in excess of 10 percent is assigned for: 

*	severe unilateral flatfoot, 
acquired, with objective evidence of 
marked deformity (pronation, 
abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities (DC 
5276);
*	unilateral claw foot (pes cavus), 
acquired, with all toes tending to 
dorsiflexion, limitation of 
dorsiflexion at ankle to right 
angle, shortened plantar fascia, and 
marked tenderness under metatarsal 
heads (DC 5278); 
*	moderately severe tarsal, or 
metatarsal bones, malunion of, or 
nonunion of (DC 5283); or
*	moderately severe foot injury (DC 
5284).

In addition, in the absence of compensable limitation of 
motion, an additional 10 percent can be awarded under DC 5003 
for degenerative arthritis (hypertrophic or osteoarthritis) 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.

The veteran has been afforded several VA examinations.  In an 
April 2000 VA feet examination, the veteran was diagnosed 
with Morton's neuroma of the right second and third 
interspaces as well as early degenerative arthritis involving 
the midfoot of both feet.  Radiographs of the right foot 
revealed no flatfoot, no claw foot, and no malunion/nonunion 
of the tarsal or metatarsal bones, with the exception of what 
appeared to be an old fracture of the fifth metatarsal base 
with consistent heterotropic bone formation.  Pain and 
positive Tinel's sign consistent with Morton's neuroma was 
noted.  Range of motion of the right ankle was normal, and 
there was no residual pain or problems related to the old 
fractures.  Small areas of spurring on the dorsal midfoot 
area were also noted.  

In a March 2003 VA feet examination, he was diagnosed with 
well-healed status post fractures to the right fourth and 
fifth metatarsals and right fifth toe, and Morton's neuroma 
of the right second and third interspace.  There was no 
flatfoot, no claw foot, and no malunion/nonunion of the 
tarsal or metatarsal bones.  The right foot exhibited pain in 
the second and third interpsaces consistent with neuroma.

X-rays taken in January 2005 revealed mild bunion formation 
with an old healed fracture at the proximal phalanx of the 
right fifth metatarsal.  There was no acute fracture, 
subluxation, or dislocation, although mild diffuse osteopenia 
was present.  

In a February 2005 VA feet examination, the veteran was 
diagnosed with degenerative arthritis of the right foot, 
status post fractures in the fifth and fourth metatarsal 
bases.  Bilateral second interspace neuroma was noted.  The 
examination revealed rigid cavus foot type on the base area 
and along the joint.  There was pain in the second metatarsal 
phalangeal joint areas bilaterally which the examining 
physician speculated was capsulitis or a neuroma.  

A bone scan revealed no flatfoot, no claw foot, and no 
malunion/nonunion of the tarsal or metatarsal bones.  The 
examining physician opined that there is no additional range 
of motion lost due to pain or after repeated use and that 
there is no evidence of abnormal weigh bearing or functional 
limitation with walking.  Moreover, the condition had no 
effect on the veteran's occupation.  

Based on the above, the evidence does not support a higher 
rating for the veteran's foot disability under any diagnostic 
code.  There is no evidence of unilateral flatfoot or 
malunion/nonunion of the metatarsal bones.  

Although the February 2005 examination revealed rigid cavus 
foot type on the base area and along the joint, there is no 
indication that all toes tend toward dorsiflexion or that 
there is limitation of dorsiflexion at the ankle to a right 
angle.  

In the absence of significant abnormalities to the veteran's 
feet or ankles, the Board can not characterize his disability 
as "moderately severe."  Finally, although degenerative 
arthritis was diagnosed, there is no indication that it 
involves 2 or more major joints or 2 or more minor joint 
groups.  Therefore, the Board finds that the preponderance of 
the evidence is against a rating in excess of 10 percent for 
a right foot disability.

Bilateral Hearing Loss Prior to March 4, 2005

The veteran was originally granted entitlement to service 
connection for bilateral hearing loss with a noncompensable 
rating in a July 1988 rating decision.  In November 2002, he 
requested a rating increase, alleging that his hearing loss 
had worsened.  He underwent VA audiology examinations in 
March 2003 and March 2005.  Based on the findings of the 
March 2005 examination, the RO increased the rating to 10 
percent effective March 4, 2005, the date of the examination.

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the puretone threshold average and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI.  

Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

Under the exceptional patterns of hearing loss, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  As shown 
below, these provisions are not applicable to the veteran's 
claim.

The veteran underwent a VA audiological evaluation in March 
2003.  At that time, puretone thresholds, in decibels (dB), 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
50
55
LEFT
25
30
40
60
70

The average puretone threshold was 40 dB in the right ear and 
50 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 92 
percent in the left ear.  

Applying the results of this examination to Table VI yields a 
Roman numeral value of Level I for each ear.  Applying these 
values to Table VII, the Board finds that the veteran's 
hearing loss is properly evaluated as zero percent disabling.  

No other medical records contain the puretone threshold 
average and speech discrimination percentage scores needed to 
determine the level of hearing loss according to VA 
regulation prior to March 4, 2005.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for bilateral 
hearing prior to March 4, 2005.  38 C.F.R. §§ 4.3, 4.85, DC 
6100.  

Bilateral Hearing Loss Since March 4, 2005

The veteran underwent his most recent VA audiological 
evaluation in March 2005.  At that time, puretone thresholds, 
in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
65
65
LEFT
35
40
50
65
70

The average puretone threshold was 54 dB in the right ear and 
56 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear and 76 
percent in the left ear.  

Applying the results of this examination to Table VI yields a 
Roman numeral value of Level V for the right ear and Level IV 
for the left ear.  Applying these values to Table VII, the 
Board finds that the veteran's hearing loss is evaluated as 
10 percent disabling.  No other medical records contain the 
puretone threshold average and speech discrimination 
percentage scores needed to determine the level of hearing 
loss according to VA regulation after March 4, 2005.  

Thus, the Board finds that the preponderance of the evidence 
is against entitlement to a rating in excess of 10 percent 
for bilateral hearing loss since March 4, 2005.  38 C.F.R. §§ 
4.3, 4.85, DC 6100.  

With regard to the veteran's statements, as noted above, the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  If the veteran's hearing loss 
worsens, he should inform the RO.  However, based on the test 
results at this time, evaluation in excess of those presently 
assigned can not be found. 

The Board has also considered whether staged ratings are 
appropriate for all of the veteran's increased rating claims 
but finds no distinct time periods where the veteran's 
symptoms warranted different ratings, other than the instance 
where the RO increased his bilateral hearing loss rating to 
10 percent effective March 4, 2005.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

With respect to all the issues, the Board has considered the 
veteran's written statements.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu, 2 Vet. App. at 482.

With respect to the claims for increased ratings, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.  

Next, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected conditions have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards. 

Although a July 2002 VA orthopedic surgery consult note 
indicated that the veteran sold his business because of non-
service-connected shoulder pain and subluxation, there is no 
indication that his current service-connected disorders 
render him unemployable.

In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in November 2002 and December 
2002 that fully addressed all four notice elements and were 
sent prior to the initial RO decision in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The veteran 
received post-adjudication follow-up letters in December 
2002, October 2003, June 2004, and April 2005.  

The appellant was also asked to submit evidence or 
information in his possession to the RO.  There is no 
allegation that he has any evidence in his possession that is 
needed for full and fair adjudication of these claims.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish effective dates.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, United States Air Force treatment records, 
private medical records, and service records.  Further, the 
veteran submitted his own written statements.

In addition, the appellant was afforded VA medical 
examinations in April 2000, March 2003, February 2005, March 
2005, and January 2007.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right shoulder disorder, diagnosed 
as glenohumeral osteoarthritis with probable rotator cuff 
tear, is granted.  

A rating in excess of 10 percent for Morton's neuroma of the 
right foot, residual of fractures of the fourth and fifth 
metatarsal, is denied.    

A compensable rating for bilateral hearing loss prior to 
March 4, 2005, is denied.   

A  rating for bilateral hearing loss in excess of 10 percent 
since March 4, 2005, is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


